DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 11/09/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-18 has been withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 11/09/2022, with respect to the rejections of claims 1, 4-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below. It is noted that due to the clarification of the language in the claim, the first and second upper blocking ribs are now required to protrude towards the outer mask while the first and second lower blocking ribs are now required to protrude towards the face of the user wearing the mask. Although the references relied upon in providing the rejection of the claims are the same as the Non-Final Rejection mailed 08/15/2022, the manner in which the reference to Kim is used is different. Please see below for detailed rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Number KR101413646B1 granted to Lee (IDS – previously presented) in view of 20180352936 granted to Kim (previously presented) in yet further view of US Pat No. 10272259 issued to Blanche.
Regarding claim 1, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig. 1, abstract) comprising: a plurality of light sources (fig. 5, para 0029, LED module 300); a mask comprising the plurality of light sources (par 0026, Led illumination device 10) and a plurality of light passing holes through which light emitted from the plurality of light sources passes (para 0030, light irradiation hole 210); and a light blocking rib protruding from a surface of the mask at an edge of a light passing hole among the plurality of light passing holes to block light irradiated in a direction of an eye of a person wearing the mask (figs 1-7, para 0036 “an eye protecting portion 250 protruding to surround the hole corresponding to the eye may be formed on the back surface of the inner face cover 200; fig. 5 showing the protecting portion 250 protrudes at an edge (or at least proximate an edge) of at least a hole which is considered to be the hole proximate to the eye), wherein the light blocking rib comprises: a first upper light blocking rib formed at an edge of a first upper light passing hole closest to an upper side of the eye of the person wearing the mask among the plurality of light passing holes and protruding in a first direction (fig. 5, upper lip 250 of the right eye is considered to be the first upper light blocking rib protruding in a first direction, while any of the four holes above the upper lip 250 can be considered to be the first upper light passing hole and); a second upper light blocking rib formed at an edge of a second upper light passing hole adjacent to the first upper light passing hole among the plurality of light passing holes and protruding in the first direction (fig. 5, upper lip 250 of the left eye is considered to be the second upper light blocking rib extending in the first direction; Here, any of the four holes above the upper lip 250 can be considered to be the second upper light passing hole. Additionally, the upper light passing holes that are positioned closest to the upper lip 250 are considered to be adjacent to each other); a first lower light blocking rib formed at an edge of a first lower light passing hole closest to a lower side of the eye of the person wearing the mask among the plurality of light passing holes and protruding in a second direction (fig. 5, lower lip 250 of the right eye is considered to be the first lower light blocking rib extending in a second direction, any of the three light holes below the lower lip 250 can be considered to be the light passing hole); and a second lower light blocking rib formed at an edge of a second lower light passing hole adjacent to the first lower light passing hole among the plurality of light passing holes and protruding in the second direction (fig. 5, lower lip 250 of the left eye is considered to be the second lower light blocking rib extending in a second direction, with any of the three light holes below the lower lip 250 can be considered to be the light passing hole).
Lee fails to disclose wherein the first and second upper light blocking ribs protruding toward the front of the mask and the lower light blocking ribs protruding in a second direction that is opposite to the first direction, wherein the second direction is a direction toward a face of the person wearing the mask. 
Kim teaches a similar mask device having an outer mask layer and an inner mask layer wherein a plurality of LED sources is positioned between the two layers. Through holes are formed in the inner mask layer so that the light generated from the LED can be emitted toward the user’s face (abstract, para 0005, 0012). Kim further teaches providing an eye protection member (figs 1b and 5) which is shown to extend from the inner mask toward the user’s face and provide an upper light blocking rib which is shown to extend in a first direction (as shown in figure below, using reference A), and a lower light blocking rib which is shown to extend in a second direction, opposite to the first (as shown in figure below, using reference B). This provides for a safe protection for the eyes of the user during treatment while maintaining comfortability (para 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide the eye protection as taught by Kim to provide the predictable result of protecting the eyes of the user during treatment while maintaining comfortability. 

    PNG
    media_image1.png
    583
    487
    media_image1.png
    Greyscale


Lee as modified by Kim renders the limitations above obvious as recited hereinabove but fails to disclose wherein each of the plurality of light passing holes having a band shape along a transverse direction of the mask.
Blanche teaches an apparatus to emit light to a portion of the user’s head using a light subassembly (fig. 7, reference 190). The apparatus includes an opening in front of the light subassembly which allows for the light to be emitted toward the face of a user and providing an eye shielding portion (fig. 7). Blanche is looked upon to show that it is known to provide a light through opening that extends along a transverse direction of the mask (Fig. 9). This provides emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to promote suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user (Col. 9, lines 3-14). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee as modified by Kim to include the teachings of Blanche to provide expanding the light through opening to allow emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to provide the predictable result of promoting suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user. 


Regarding claim 4, Lee as modified by Kim and Blanche (hereinafter “modified Lee”) renders the skin care apparatus of claim 1 obvious as recited hereinabove, Lee discloses wherein the mask further comprises a viewing hole configured to expose the eye when the mask is worn on the face (fig. 4, eye hole 110). 
  
Regarding claim 5, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the first upper light blocking rib and the first lower light blocking rib are formed in the first upper light passing hole and the first lower light passing hole positioned closest to the viewing hole (fig. 2).  

Regarding claim 6, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the light blocking rib comprises a plurality of light blocking ribs (fig 2 showing 4 blocking members), the plurality of the light blocking ribs being formed in each of a predetermined number of light passing holes in a direction distancing from a light passing hole positioned closest to the viewing hole (fig. 2).  

Regarding claim 7, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Lee discloses wherein the plurality of the light blocking ribs is positioned at a right angle with respect to an inner surface of the mask (fig. 2).

Regarding claim 8, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Kim teaches having a light blocking section (eye protection member 140) which is shown to be inclined with respect to the inner surface of the mask in order to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 9, modified Lee as further modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned such that an angle with respect to the inner surface of the mask increases or decreases as the light blocking ribs gradually distance from the viewing hole (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection. 

Regarding claim 10, modified Lee as further modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned at different angles with respect to the inner surface of the mask (fig. 5).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 11, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Kim teaches having a light blocking section (eye protection member 140) which is shown to have variable length to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 12, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein: each of the plurality of light passing holes is positioned along a length direction of the viewing hole and is positioned at intervals in a direction distancing from the viewing hole (fig. 5), and the plurality of light sources is positioned at each of the light passing holes (fig. 4).  

Regarding claim 13, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein at least one of the plurality of light sources is positioned in each of the plurality of light passing holes (fig. 4).  


Regarding claim 14, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the viewing hole includes a pair of viewing holes, corresponding to a left eye and a right eye (fig. 5).  

Regarding claim 15, modified Lee renders the skin care apparatus of claim 14 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned between the pair of viewing holes (fig. 4), wherein a pair of light blocking ribs are formed in the at least one additional light passing hole, the pair of light blocking ribs positioned adjacent to the pair of viewing holes (fig. 4, nose section).  

Regarding claim 16, modified Lee renders the skin care apparatus of claim 14 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned at opposite ends of the pair of viewing holes, wherein an additional light blocking rib is formed in each of the at least one additional light passing hole, the additional light blocking rib positioned at a side adjacent to one of the pair of viewing holes (fig. 5, light passing hole and blocking rib positioned beneath the viewing hole).  

Regarding claim 17, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned at opposite ends that of the viewing hole, wherein a light blocking rib is formed in each of the at least one additional light passing hole, the light blocking rib positioned in a side adjacent to the viewing hole (fig. 5, light passing hole and blocking rib positioned beneath the viewing hole).

Regarding claim 18, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the light blocking rib is disposed at a side of the light passing hole adjacent to the viewing hole (Fig. 5).  
  
Regarding claim 19, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig. 1, abstract) comprising: a mask including an outer case (outer case 100 as shown in fig 4), an inner case coupled with the outer case (fig. 4, inner case 200), and a viewing hole formed to penetrate the outer case and the inner case (fig. 4, eye hole 110); a plurality of light sources positioned on the outer case (fig. 5, para 0029, LED modules 300); a plurality of light passing holes formed in the inner case through which light emitted from the plurality of light sources passes  (para 0030, light irradiation hole 210), wherein the plurality of light blocking ribs comprises:  a first upper light blocking rib formed at an edge of a first upper light passing hole closest to an upper side of an eye of a person wearing the mask among the plurality of light passing holes and protruding in a first direction (fig. 5, upper lip 250 of the right eye is considered to be the first upper light blocking rib protruding in a first direction, while any of the four holes above the upper lip 250 can be considered to be the first upper light passing hole and), a second upper light blocking rib formed at an edge of a second upper light passing hole adjacent to the first upper light passing hole among the plurality of light passing holes and protruding in the first direction (fig. 5, upper lip 250 of the left eye is considered to be the second upper light blocking rib extending in the first direction; Here, any of the four holes above the upper lip 250 can be considered to be the second upper light passing hole. Additionally, the upper light passing holes that are positioned closest to the upper lip 250 are considered to be adjacent to each other), a first lower light blocking rib formed at an edge of a first lower light passing hole closest to a lower side of the eye of the person wearing the mask among the plurality of light passing holes and protruding in a second direction (fig. 5, lower lip 250 of the right eye is considered to be the first lower light blocking rib extending in a second direction, any of the three light holes below the lower lip 250 can be considered to be the light passing hole), and a second lower light blocking rib formed at an edge of a second lower light passing hole adjacent to the first lower light passing hole among the plurality of light passing holes and protruding in the second direction  (fig. 5, lower lip 250 of the left eye is considered to be the second lower light blocking rib extending in a second direction, with any of the three light holes below the lower lip 250 can be considered to be the light passing hole).
Lee fails to disclose wherein the first and second upper light blocking ribs protruding toward the front of the mask and the lower light blocking ribs protruding in a second direction that is opposite to the first direction, wherein the second direction is a direction toward a face of the person wearing the mask. 

Kim teaches a similar mask device having an outer mask layer and an inner mask layer wherein a plurality of LED sources is positioned between the two layers. Through holes are formed in the inner mask layer so that the light generated from the LED can be emitted toward the user’s face (abstract, para 0005, 0012). Kim further teaches providing an eye protection member (figs 1b and 5) which is shown to extend from the inner mask toward the user’s face and provide an upper light blocking rib which is shown to extend in a first direction (as shown in figure below, using reference A), and a lower light blocking rib which is shown to extend in a second direction, opposite to the first (as shown in figure below, using reference B). This provides for a safe protection for the eyes of the user during treatment while maintaining comfortability (para 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide the eye protection as taught by Kim to provide the predictable result of protecting the eyes of the user during treatment while maintaining comfortability. 

    PNG
    media_image1.png
    583
    487
    media_image1.png
    Greyscale

Lee as modified by Kim renders the limitations above obvious as recited hereinabove but fails to disclose wherein each of the plurality of light passing holes having a band shape along a transverse direction of the mask.

Blanche teaches an apparatus to emit light to a portion of the user’s head using a light subassembly (fig. 7, reference 190). The apparatus includes an opening in front of the light subassembly which allows for the light to be emitted toward the face of a user and providing an eye shielding portion (fig. 7). Blanche is looked upon to show that it is known to provide a light through opening that extends along a transverse direction of the mask (Fig. 9). This provides emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to promote suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user (Col. 9, lines 3-14). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee as modified by Kim to include the teachings of Blanche to provide expanding the light through opening to allow emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to provide the predictable result of promoting suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user. 


Regarding claim 20, modified Lee renders the skin care apparatus of claim 19 obvious as recited hereinabove, wherein: the plurality of light blocking ribs are formed to be right-angled or inclined with respect to the inner case (fig. 2), Kim teaches forming the inner layer with opaque material to block penetration of lights through any other portions but the LED through holes (Claim 1, para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide that the inner layer being opaque which provides the predictable result of blocking penetration of lights through any other portions of the mask but the LED through holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792